UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7305


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS CREIGHTON SHRADER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. Irene C. Berger, District Judge. (1:09-cr-00270-1; 1:16-cv-05559)


Submitted: February 26, 2021                                      Decided: March 9, 2021


Before WILKINSON and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Creighton Shrader, Appellant Pro Se. John Lanier File, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Creighton Shrader seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Shrader’s authorized,

successive 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Shrader has not made

the requisite showing. Accordingly, we deny Shrader’s motion for appointment of counsel,

deny his motion for a certificate of appealability, and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2